           Case 1:17-vv-00496-UNJ Document 44 Filed 10/17/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0496V
                                      Filed: July 17, 2018
                                        UNPUBLISHED


    YVONNE DIAZ,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 10, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”) within 3-42
days of receiving the seasonal influenza vaccine on November 19, 2014. Petition at 1;
see also id. at ¶¶ 3-4, 18-19, 38. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 20, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her GBS. On July 17, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $163,000.00,
representing $149,536.06 for past and future pain and suffering (the amount for future
pain and suffering reduced to net present value) and $13,463.94 for unreimbursable,
vaccine-related expenses. Proffer at 1. In the Proffer, respondent represented that
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00496-UNJ Document 44 Filed 10/17/18 Page 2 of 4



petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $163,000.00, representing $149,536.06 for
actual and projected pain and suffering and $13,463.94 for unreimbursable
expenses, in the form of a check payable to petitioner, Yvonne Diaz. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:17-vv-00496-UNJ Document 44 Filed 10/17/18 Page 3 of 4



                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


YVONNE DIAZ,

                       Petitioner,

v.                                                    No. 17-496V
                                                      Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 15, 2017, respondent filed his Rule 4(c) Report, in which he recommended

that the Court find petitioner entitled to compensation, and on December 20, 2017, the Court

entered its Ruling on Entitlement, finding petitioner entitled to compensation. Respondent now

proffers that petitioner receive an award of a lump sum of $163,000.00 (consisting of

$149,536.06 for past and future pain and suffering, reduced to net present value, and $13,463.94

for unreimbursable, vaccine-related expenses) in the form of a check payable to petitioner. This

amount represents compensation for all elements of compensation under 42 U.S.C. § 300aa-

15(a) to which petitioner is entitled.1

       Petitioner agrees with the proffered award of $163,000.00.2




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
         Case 1:17-vv-00496-UNJ Document 44 Filed 10/17/18 Page 4 of 4



                                           Respectfully submitted,

                                           CHAD A. READLER
                                           Acting Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/ RYAN D. PYLES
                                           RYAN D. PYLES
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, DC 20044-0146
                                           Tel: (202) 616-9847

Dated: July 17, 2018




                                       2
